Citation Nr: 0705980	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for treatment of a service-connected disability 
requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from November 1983 to August 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that in pertinent part denied 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30.  

The Board remanded the case in June 2004.  In a June 2006 
decision, the Board granted service connection for one claim, 
and remanded the temporary total rating issue due to the 
grant of service connection.  The case has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence. 

2.  Severe postoperative residuals are shown.  


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to the 
provision of 38 C.F.R. § 4.30 are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.30 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in August and September 2004, which informed the veteran of 
what evidence is needed to substantiate the claim, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  VA also sent a notice letter in June 2006, 
however, it appears that this letter was returned to VA 
undelivered.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  The necessary 
VA and private medical reports are associated with the claims 
files.  All identified evidence has been accounted for to the 
extent possible.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  VA sent its first notice letter after 
the initial adverse decision, which normally would require a 
remand.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  However, the Board did remand the case in June 2004 
and again in June 2006.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because the temporary total rating 
requested has been granted, no unfair prejudice to the 
veteran will result from adjudication. 

Temporary Total Rating

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in: (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or, (3) Immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30 (2006).

The VA medical records reflect that the veteran was seen at 
the emergency room of the Birmingham VA Medical Center on 
February 8, 2001, with urinary complaints and extreme pain of 
penis and scrotum.  He had been seen the evening prior at 
Jasper Hospital, where a Foley catheter was attempted without 
success because of a bladder stricture.  A percutaneous 
urinary bladder catheter was accomplished (percutaneous means 
through the skin, Dorland's Illustrated Medical Dictionary 
1641 (28th ed. 1256)).  Following this, Percocet was 
prescribed for pain, a leg bag was placed, and his condition 
was closely monitored.  He was seen for follow-up management 
several times and on March 20, 2001, further surgery was 
accomplished under general anesthesia.  

On March 20, 2001, a wire and a blade were passed through the 
suprapubic catheter entrance into the bladder, through the 
urethra, and down through the meatus, opening the stricture 
and allowing a Foley catheter to be inserted back up through 
the penis to drain the urinary bladder.  

The veteran's VA surgeon signed a medical slip indicating 
that the veteran was under VA medical care beginning February 
8, 2001, and would be able to resume prior activities on 
March 31, 2001.  

The above facts set forth that the veteran underwent 
"surgery" on March 8 and again on March 20, 2001.  
"Surgery" is defined as that branch of medicine which 
treats diseases, injuries, and deformities by manual or 
operative methods, Dorland's Illustrated Medical Dictionary 
1612 (28th ed. 1994).  Because service connection has been 
established for the urinary stricture, this VA surgery was 
indeed for a service-connected disability and it was a 
treatment for a disease, injury, or deformity by manual or 
operative methods. 

Secondly, a VA surgeon has signed a statement to the effect 
that at least one month of convalescence was necessary.  
Moreover, it appears at least as likely as not that the 
postoperative residuals were severe, because (1) another 
surgery was required during the period; (2) there were 
incompletely healed surgical wounds; (3) a leg bag was needed 
to retain urine; (4) Percocet was needed for pain; and (5) 
continued intensive management of the disability was 
required.  Where at least one month's convalescence is needed 
for service-connected surgery or where post operative 
residuals are severe, the criteria for temporary total rating 
are met. 

After considering all the evidence of record, including the 
testimony, the Board finds that the requirements for a 
temporary total rating are met.  


ORDER

A temporary total rating under 38 C.F.R. § 4.30 for treatment 
of a service-connected disability requiring convalescence is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


